Citation Nr: 0605569	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  00-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
claimed as a bilateral foot condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
January 1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded in July 2004 and now 
returns to the Board for appellate review. 

As noted in the Board's July 2004 remand, the March 1999 
rating decision also denied service connection for hearing 
loss.  A February 2000 rating decision denied an increased 
rating for the veteran's service-connected lumbosacral 
strain, evaluated as 10 percent disabling.  The veteran 
thereafter pursued appellate review of these issues.  In a 
July 2001 Decision Review Officer (DRO) decision, service 
connection was granted for bilateral hearing loss and in a 
June 2003 DRO decision, evaluation of the veteran's service-
connected lumbosacral strain was increased to 40 percent 
disabling.  Regarding the latter issue, the veteran indicated 
in June 2003 correspondence that the June 2003 DRO decision 
satisfied his appeal regarding his back condition.  In 
November 2003, the veteran applied for a rating in excess of 
40 percent for his lumbosacral strain.  In a June 2004 rating 
decision, the RO denied the veteran's increased rating claim.  
To the Board's knowledge, the veteran has not submitted a 
notice of disagreement as to the aforementioned rating 
decisions and as such, the Board does not have jurisdiction 
of these claims at this time.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997). 

The Board notes that the veteran provided oral testimony 
before a Hearing Officer at the RO in June 1999, a transcript 
of which has been associated with the claims file.  In 
December 1999, the veteran requested a Board hearing at the 
local VA office.  In January 2004, in response to a 
confirmation letter sent by the RO, the veteran indicated 
that he still desired a Travel Board hearing before a 
Veterans Law Judge sitting at the Cleveland RO.  The veteran 
was notified in March 2004 that his hearing was scheduled for 
April 22, 2004.  Thereafter, in March 2004, VA received 
correspondence from the veteran indicating that he wished to 
withdraw his hearing request and that his records be 
forwarded to the Board for consideration of his appeal based 
on the evidence already of record.  See 
38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Bilateral pes planus, claimed as a bilateral foot 
condition, is not etiologically related to the veteran's 
service-connected back disability or any other disease, 
injury, or incident in service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by the 
veteran's active duty military service and such is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his claim of entitlement to service 
connection for flatfeet in October 1998 and the RO's initial 
unfavorable rating action was issued in March 1999, prior to 
the enactment of the VCAA.  In Pelegrini II, the Court 
clarified that where notice was not mandated at the time of 
the initial RO decision it was not error to provide remedial 
notice after such initial decision.  See id. at 120-123.  The 
Court set out that the claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  See Pelegrini II at 120-
123; see also 38 C.F.R. § 20.1102 (2004) (harmless error); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  In this case, after VCAA notice was 
provided in January 2001 and July 2004, the veteran's service 
connection claim was readjudicated and supplemental 
statements of the case were provided to the veteran in July 
2001, May 2003, and October 2005 such that he had the 
opportunity to respond to the remedial VCAA notice prior to 
the appeal reaching the Board.

In January 2001, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter explained that VA was required to make 
reasonable efforts to help him obtain records relevant to his 
claim and to notify him when VA was unsuccessful in obtaining 
such records.  He was informed that it was ultimately his 
responsibility to provide the information or evidence to 
support his claim and VA will do its best to assist him in 
obtaining it.  Such letter also advised the veteran that a 
grant of service connection requires evidence of the current 
existence of a disability, evidence of an event, injury, or 
disability in service, and evidence showing a link between 
the current disability and that shown in service.  The letter 
informed the veteran that he should submit evidence 
demonstrating a foot condition in service, continuity of such 
condition, and evidence relating the current condition to 
that shown in service.  The veteran was further advised that 
he should submit signed release forms for any private medical 
evidence that he wished VA to obtain.  Also, if there were 
relevant VA treatment records available, the veteran was 
requested to identify the facility and dates of treatment in 
order for VA to obtain such records.  

In July 2004, the veteran was provided with another letter 
detailing VA's duties to notify and assist.  The letter 
explained that VA was responsible for obtaining relevant 
records from any Federal agency, to include medical records 
from the military, VA hospitals, and the Social Security 
Administration (SSA).  He was also notified that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, to include records from state and local 
governments, private doctors and hospitals, and current and 
former employers.  The veteran was specifically informed that 
the following types of evidence would assist in making a 
decision on his service connection claim: dates and location 
of medical treatment during service; statements from persons 
who knew her while in service as well as any disability she 
may have had while on active duty; records and statements 
from service medical personnel; employment physical 
examinations, medical evidence from hospitals, clinics, and 
private physicians of treatment since military service; 
pharmacy prescription records; and insurance examination 
reports.  Such letter informed the veteran that he needed to 
provide adequate identifying information for any private 
source and that it was his responsibility to ensure that VA 
received all requested records not in the possession of a 
Federal department or agency.  He was also advised that, in 
order to establish entitlement to service connection, the 
evidence must show a current disability and a nexus between 
such and service.  The July 2004 letter further notified the 
veteran that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  
With respect to the fourth element of notice, such letter 
requested that the veteran inform VA if there is any other 
evidence or information that he believe would support his 
claim and, if such evidence or information was in his 
possession, to send it to VA.  

Moreover, the April 2000 statement of the case and the July 
2001, May 2003, and October 2005 supplemental statements of 
the case included a recitation of the procedural history of 
the veteran's claim, the adjudicative actions taken, the 
evidence received, and the relevant laws and regulations.  
Moreover, the May 2003 supplemental statement of the case 
included VA's duties to assist under 38 C.F.R. § 3.159, with 
reference to the relevant VCAA cites in the United States 
Code.  In such documents, the veteran was again advised that 
the evidence did not show entitlement to the benefit sought.  
Therefore, for the foregoing reasons, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical records, relevant VA records, and 
VA examination reports are contained in the claims file.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.

The Board notes that a computerized SSA record contained in 
the claims file reflects that the veteran is receiving social 
security disability benefits, with a disability onset date of 
September 27, 2002.  However, in July 2004, SSA indicated 
that they could not send the veteran's records as disability 
benefits had not been awarded.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was afforded VA 
examinations in September 1999 and April 2005, with an 
addendum in October 2005, for the purpose of adjudicating his 
claim of entitlement to service connection for bilateral pes 
planus.  The Board notes that such examinations were 
conducted by physicians who considered factors relevant to 
the veteran's claim and that the examination reports contain 
findings pertinent to the veteran's claimed bilateral foot 
disability.  The veteran has not submitted medical evidence 
that suggests such examinations are inadequate for the 
purpose of deciding his service connection claim.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to decide the veteran's service 
connection claim and further examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that while in basic training, he was 
forced to jump out of his bunk bed numerous times and, while 
serving as a road guard, had to run.  As a result of these 
activities, the veteran claims that his feet were very 
painful and he sought medical attention.  He states that he 
went on sick call, complained to the physician about his 
feet, and was issued arch supports.  Furthermore, the veteran 
claims that the military physician recorded a profile that 
indicated he was to do no marching or physical training 
because of his feet.  The veteran has current diagnoses of 
bilateral pes planus and bilateral plantar fasciitis.  As 
such, he claims that service connection is warranted for his 
bilateral foot disabilities.

The veteran's service medical records reflect that he was 
seen in the Podiatry Clinic in October 1965.  It was recorded 
that the veteran had a set of arch supports, but they were 
uncomfortable and he was fit with new longitudinal supports.  
The veteran's service medical records also document lengthy 
treatment for first degree spondylolisthesis of L3-4.  In 
connection with treatment for this disability, it was noted 
in September 1965 that the veteran had decreased left ankle 
jerks and possible weakness of left dorsiflexion with poorly 
defined area of hypesthesia over the left anterior tibia and 
dorsum of the left foot and great toe.  An October 1965 
neurology consultation confirmed that there was apparent 
hypesthesia over the lateral aspect of the left leg and while 
dorsiflexion of the foot was strong bilaterally, there was 
apparent weakness on dorsiflexion of the left great toe.  The 
veteran's November 1965 Medical Board examination reflects 
that, upon clinical evaluation, his feet were normal. 

Post-service records show that, in March 1971, at a VA 
examination for unrelated complaints, the veteran stated that 
he had to wear arch supports since in 1963 while in the Army.  
No findings or diagnoses pertinent to the veteran's feet were 
noted.  In September 1998 VA treatment records show a 
diagnosis of pes planus.  It was recorded that the veteran 
had worn arch supports since his time in service.  In 
December 1998, the veteran had an assessment of plantar 
fasciitis bilaterally with heel spur syndrome and tinea 
pedis.

In June 1999, the veteran testified before a Hearing Officer 
at the RO and indicated that, during basic training, he 
experienced pain in his feet and was given arch supports.  He 
stated that he received new arch supports approximately every 
six months.  The veteran testified that, after his service 
discharge, he continued to wear arch supports and sought 
treatment for his flatfeet at VA facilities.

A September 1999 VA examination reveals that the veteran 
reported bilateral foot pain after being in the service in 
1963 jumping out of his bunk.  He developed foot pain and was 
found to have flatfeet.  The veteran was given arch support 
for his feet and had worn them ever since.  He currently wore 
molded arch supports as well as special shoes.  Both seemed 
to improve his function and made it less painful for him.  
Currently, the veteran was able to work and perform normal 
daily activities.  He complained of bilateral foot pain with 
aching, soreness, stiffness, and lack of endurance.  After 
performing a physical examination, the veteran was diagnosed 
with bilateral pes planus.  

An October 1999 VA record shows that the veteran was seen for 
a three month follow up for plantar fasciitis treatment.  It 
was record that, in April 1999, the veteran presented with 
heel pain.  The assessment included plantar fasciitis 
bilaterally.

VA treatment records dated in 2002 and 2003 reflect that the 
veteran's right third toe was amputated in October 2001 due 
to "osteo" and he was doing well.  An August 2003 VA 
treatment record shows an assessment of status-post distal 
symes amputation third right toe, completely resolved; distal 
clavus right second toe, debrided without incident; and 
onychomycosis.

An April 2005 VA examination report reflects that the 
examiner reviewed the claims file and stated that such failed 
to document any symptomatic flatfeet.  The examiner also 
noted that the claims file showed foot pain from the 
veteran's back and diabetes.  He had surgery on his right 
foot, secondary to an ulcer on the third toe. 

The veteran denied any complaints with his flatfeet.  He had 
foot pain that he related to his diabetes and back condition.  
The examiner noted that there was no separate symptomatic 
foot condition complained of on the VA examination.  The 
veteran reported pain in the feet and indicated that he 
sometimes experienced numbness, tingling, and paresthesias.  
He would get a lot of discoloration in the feet, the etiology 
of which has not been determined.  Evidently, the veteran had 
some Doppler studies done and he indicated that such were 
reported as being normal, so he did not have any other 
circulation problems.  The veteran had comorbidities that 
were severe because he was in a wheelchair at the time of the 
examination.  The examiner indicated that, other than 
standing, the veteran was unable to ambulate independently.  
Consequently, he was retired.  Normal daily activities were 
hard and difficult to do.  The veteran did not have special 
shoes or arch supports and no surgery for flatfeet had been 
done.  

Following a complete physical examination of the veteran's 
feet, the examiner diagnosed plantar pes planus.  The 
examiner concluded that the veteran had asymptomatic 
flatfeet.  All of his foot pain and discomfort were not 
related to any flatfoot condition, but rather to his 
comorbidities, to include his diabetes and a chronic back 
problem.  Consequently, the examiner indicated that it was 
not likely that the veteran's pes planus was related to any 
service-connected condition.  

In October 2005, the VA examiner offered an addendum and 
indicated that there was no foot condition that the veteran 
had that he could related to his service-connected problems 
or any conditions that occurred in service.  The examiner 
stated that all of his current foot problems were due to 
separate comorbidities and not related to his service time.

While the veteran has current diagnoses of bilateral pes 
planus and bilateral plantar fasciitis, the record contains 
no competent medical opinion that such disabilities are 
related to a service-connected disability, a disease or 
injury during service, or otherwise had their onset during 
service.  In fact, the veteran's feet were normal on clinical 
evaluation during his November 1965 Medical Board examination 
and the 2005 VA examiner opined that there was no foot 
condition that the veteran had that could be related to his 
service-connected problems or any conditions that occurred in 
service.  As such, the only evidence suggesting a nexus 
between active duty service and bilateral pes planus or 
bilateral plantar fasciitis is limited to the veteran's own 
statements.  The veteran is competent to give evidence about 
what he experienced; for example, he is competent to report 
on what he observed or that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he is not shown to have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, the record contains no competent 
medical opinion that the veteran has a current bilateral foot 
disorder that had its onset or is otherwise related to 
service or to a service-connected disability or a disease or 
injury incurred during his military service.  Absent 
competent evidence of a causal nexus between a current 
bilateral foot disorder and service, the veteran is not 
entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral pes planus, claimed as a 
bilateral foot condition.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for bilateral pes planus, claimed as a 
bilateral foot condition, is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


